Name: 2006/871/EC: Council Decision of 18Ã JulyÃ 2005 on the conclusion on behalf of the European Community of the Agreement on the Conservation of African-Eurasian Migratory Waterbirds
 Type: Decision
 Subject Matter: natural environment;  international affairs;  European construction;  environmental policy
 Date Published: 2006-12-08

 8.12.2006 EN Official Journal of the European Union L 345/24 COUNCIL DECISION of 18 July 2005 on the conclusion on behalf of the European Community of the Agreement on the Conservation of African-Eurasian Migratory Waterbirds (2006/871/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular, Article 175(1), in conjunction with Article 300(2), first sentence of the first subparagraph, Article 300(3), first subparagraph, and Article 300(4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The European Community is a Contracting Party to the Convention on the Conservation of Migratory Species of Wild Animals (hereinafter referred to as the Bonn Convention) (2). (2) Article IV of the Bonn Convention provides for the conclusion of regional agreements which, for species with an unfavourable conservation status (Appendix II species), should be concluded as soon as possible. (3) The waterbirds of the African-Eurasian flyways, which are Appendix II species, merit immediate attention in order to improve their conservation status and to gather information as a basis for sound management decisions. (4) The first Conference of the Parties to the Bonn Convention decided to draw up an Agreement for the Conservation of Western Palaearctic Anatidae. The draft Agreement was subsequently developed and renamed so as to include other species of migratory waterbirds. (5) In the field relating to this agreement, the Community has adopted Council Directives 79/409/EEC of 2 April 1979 on the conservation of wild birds (3), and 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (4). (6) The Commission participated on behalf of the Community, and in accordance with the negotiating directives issued by the Council on 7 June 1995, at the negotiation meeting that took place from 12 to 16 June 1995 in The Hague. This meeting adopted by consensus the Agreement on the Conservation of African-Eurasian Migratory Waterbirds (hereinafter referred to as the Agreement). (7) The Agreement was opened for signature from 16 October 1995. It was signed on behalf of the Community on 1 September 1997. It came into effect on 1 November 1999. (8) Article X of the Agreement provides for amendments to the Annexes to enter into force ninety days after the Meeting of the Parties at which they are adopted for all Parties, except for Parties that enter a reservation in accordance with paragraph 6 thereof. (9) The Annexes to the Agreement were amended by Resolutions at the first Meeting of the Parties, held in Cape Town, South Africa, in November 1999, and at the second Meeting of the Parties, held in Bonn, Germany, in September 2002. (10) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement on the Conservation of African-Eurasian Migratory Waterbirds, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person or persons empowered to deposit the instrument of approval with the Government of the Kingdom of the Netherlands, being the Depositary for the Agreement, in accordance with Article XVII thereof. Article 3 1. As regards matters falling within Community competence, the Commission is hereby authorised to approve, on behalf of the Community, amendments to the Annexes to the Agreement adopted in accordance with Article X(5) of the Agreement. 2. The Commission shall be assisted in carrying out this task by a special committee appointed by the Council. 3. The authorisation referred to in paragraph 1 shall be limited to those amendments that are consistent with, and do not entail any modification of, Community legislation on the conservation of wild birds and their natural habitats. 4. Whenever an amendment to the Annexes to the Agreement is not implemented in the relevant Community legislation within ninety days of the date of its adoption by the Meeting of the Parties, the Commission shall by written notification to the Depositary enter a reservation with respect to that amendment in accordance with Article X(6) of the Agreement before the expiry of that ninety day period. Where the amendment is subsequently implemented, the Commission shall withdraw the reservation without delay. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 18 July 2005. For the Council The President M. BECKETT (1) Not yet published in the Official Journal. (2) OJ L 210, 19.7.1982, p. 10. (3) OJ L 103, 25.4.1979, p. 1. Directive as last amended by the 2003 Act of Accession. (4) OJ L 206, 22.7.1992, p. 7. Directive as last amended by the 2003 Act of Accession. AGREEMENT on the Conservation of African-Eurasian Migratory Waterbirds THE CONTRACTING PARTIES, RECALLING that the Convention on the Conservation of Migratory Species of Wild Animals, 1979, encourages international cooperative action to conserve migratory species; RECALLING further that the first meeting of the Conference of the Parties to the Convention, held in Bonn in October 1985, instructed the Secretariat of the Convention to take appropriate measures to develop an Agreement on Western Palearctic Anatidae; CONSIDERING that migratory waterbirds constitute an important part of the global biological diversity which, in keeping with the spirit of the Convention on Biological Diversity, 1992, and Agenda 21 should be conserved for the benefit of present and future generations; AWARE of the economic, social, cultural and recreational benefits accruing from the taking of certain species of migratory waterbirds and of the environmental, ecological, genetic, scientific, aesthetic, recreational, cultural, educational, social and economic values of waterbirds in general; CONVINCED that any taking of migratory waterbirds must be conducted on a sustainable basis, taking into account the conservation status of the species concerned over their entire range as well as their biological characteristics; CONSCIOUS that migratory waterbirds are particularly vulnerable because they migrate over long distances and are dependent on networks of wetlands that are decreasing in extent and becoming degraded through non-sustainable human activities, as is expressed in the Convention on Wetlands of International Importance, especially as Waterfowl Habitat, 1971; RECOGNISING the need to take immediate action to stop the decline of migratory waterbird species and their habitats in the geographic area of the African-Eurasian waterbird migration systems; CONVINCED that the conclusion of a multilateral Agreement and its implementation through coordinated or concerted action will contribute significantly to the conservation of migratory waterbirds and their habitats in the most efficient manner, and will have ancillary benefits for many other species of animals and plants; and ACKNOWLEDGING that effective implementation of such an Agreement will require assistance to be provided to some Range States for research, training and monitoring of migratory waterbird species and their habitats, for the management of those habitats as well as for the establishment or improvement of scientific and administrative institutions for the implementation of this Agreement, HAVE AGREED AS FOLLOWS: Article I Scope, definitions and interpretation 1. The geographic scope of this Agreement is the area of the migration systems of African-Eurasian waterbirds, as defined in Annex 1 to this Agreement, hereafter referred to as the Agreement area. 2. For the purpose of this Agreement: (a) Convention means the Convention on the Conservation of Migratory Species of Wild Animals, 1979; (b) Convention Secretariat means the body established under Article IX of the Convention; (c) Waterbirds means those species of birds that are ecologically dependent on wetlands for at least part of their annual cycle, have a range which lies entirely or partly within the Agreement Area and are listed in Annex 2 to this Agreement; (d) Agreement secretariat means the body established under Article VI(7)(b) of this Agreement; (e) Parties means, unless the context otherwise indicates, Parties to this Agreement; and (f) Parties present and voting means the Parties present and casting an affirmative or negative vote; those abstaining from voting shall not be counted amongst the Parties present and voting. In addition, the terms defined in Article I(1)(a) to (k), of the Convention shall have the same meaning, mutatis mutandis, in this Agreement. 3. This Agreement is an Agreement within the meaning of Article IV(3), of the Convention. 4. The Annexes to this Agreement form an integral part thereof. Any reference to the Agreement includes a reference to its annexes. Article II Fundamental principles 1. Parties shall take coordinated measures to maintain migratory waterbird species in a favourable conservation status or to restore them to such a status. To this end, they shall apply within the limits of their national jurisdiction the measures prescribed in Article III, together with the specific actions determined in the Action Plan provided for in Article IV, of this Agreement. 2. In implementing the measures prescribed in paragraph 1, Parties should take into account the precautionary principle. Article III General conservation measures 1. The Parties shall take measures to conserve migratory waterbirds, giving special attention to endangered species as well as to those with an unfavourable conservation status. 2. To this end, the Parties shall: (a) accord the same strict protection for endangered migratory waterbird species in the Agreement Area as is provided for under Article III(4) and (5) of the Convention; (b) ensure that any use of migratory waterbirds is based on an assessment of the best available knowledge of their ecology and is sustainable for the species as well as for the ecological systems that support them; (c) identify sites and habitats for migratory waterbirds occurring within their territory and encourage the protection, management, rehabilitation and restoration of these sites, in liaison with those bodies listed in Article IX(a) and (b) of this Agreement, concerned with habitat conservation; (d) coordinate their efforts to ensure that a network of suitable habitats is maintained or, where appropriate, re-established throughout the entire range of each migratory waterbird species concerned, in particular where wetlands extend over the area of more than one Party to this Agreement; (e) investigate problems that are posed or are likely to be posed by human activities and endeavour to implement remedial measures, including habitat rehabilitation and restoration, and compensatory measures for loss of habitat; (f) cooperate in emergency situations requiring international concerted action and in identifying the species of migratory waterbirds which are the most vulnerable to these situations as well as cooperate in developing appropriate emergency procedures to provide increased protection to these species in such situations and in the preparation of guidelines to assist individual Parties in tackling these situations; (g) prohibit the deliberate introduction of non-native waterbird species into the environment and take all appropriate measures to prevent the unintentional release of such species if this introduction or release would prejudice the conservation status of wild flora and fauna; when non-native waterbird species have already been introduced, the Parties shall take all appropriate measures to prevent these species from becoming a potential threat to indigenous species; (h) initiate or support research into the biology and ecology of migratory waterbirds including the harmonisation of research and monitoring methods and, where appropriate, the establishment of joint or cooperative research and monitoring programmes; (i) analyse their training requirements for, inter alia, migratory waterbird surveys, monitoring, ringing and wetland management to identify priority topics and areas for training and cooperate in the development and provision of appropriate training programmes; (j) develop and maintain programmes to raise awareness and understanding of migratory waterbird conservation issues in general and of the particular objectives and provisions of this Agreement; (k) exchange information and results from research, monitoring, conservation and education programmes; and (l) cooperate with a view to assisting each other to implement this Agreement, particularly in the areas of research and monitoring. Article IV Action Plan and Conservation Guidelines 1. An Action Plan is appended as Annex 3 to this Agreement. It specifies actions which the Parties shall undertake in relation to priority species and issues, under the following headings, consistent with the general conservation measures specified in Article III of this Agreement: (a) species conservation; (b) habitat conservation; (c) management of human activities; (d) research and monitoring; (e) education and information; and (f) implementation. 2. The Action Plan shall be reviewed at each ordinary session of the Meeting of the Parties, taking into account the Conservation Guidelines. 3. Any amendment to the Action Plan shall be adopted by the Meeting of the Parties, taking into consideration the provisions of Article III of this Agreement. 4. The Conservation Guidelines shall be submitted to the Meeting of the Parties for adoption at its first session, and shall be regularly reviewed. Article V Implementation and financing 1. Each Party shall: (a) designate the authority or authorities to implement this Agreement which shall, inter alia, monitor all activities that may have impact on the conservation status of those migratory waterbird species of which the Party is a Range State; (b) designate a contact point for the other Parties, and communicate without delay its name and address to the Agreement secretariat to be circulated forthwith to the other Parties; and (c) prepare for each ordinary session of the Meeting of the Parties, beginning with the second session, a report on its implementation of the Agreement with particular reference to the conservation measures it has undertaken. The format of such reports shall be determined by the first session of the Meeting of the Parties and reviewed as may be necessary at any subsequent session of the Meeting of the Parties. Each report shall be submitted to the Agreement secretariat not less than 120 days before the ordinary session of the Meeting of the Parties for which it has been prepared, and copies shall be circulated forthwith to the other Parties by the Agreement secretariat. 2. (a) Each Party shall contribute to the budget of the Agreement in accordance with the United Nations scale of assessment. The contributions shall be restricted to a maximum of 25 % of the total budget for any Party that is a Range State. No regional economic integration organisation shall be required to contribute more than 2,5 % of the administrative costs. (b) Decisions relating to the budget and any changes to the scale of assessment that may be found necessary shall be adopted by the Meeting of the Parties by consensus. 3. The Meeting of the Parties may establish a conservation fund from voluntary contributions of Parties or from any other source for the purpose of financing monitoring, research, training and projects relating to the conservation, including protection and management, of migratory waterbirds. 4. Parties are encouraged to provide training and technical and financial support to other Parties on a multilateral or bilateral basis to assist them in implementing the provisions of this Agreement. Article VI Meeting of the Parties 1. The Meeting of the Parties shall be the decision-making body of this Agreement. 2. The Depositary shall, in consultation with the Convention Secretariat, convene a session of the Meeting of the Parties not later than one year after the date of the entry into force of this Agreement. Thereafter, the Agreement secretariat shall convene, in consultation with the Convention Secretariat, ordinary sessions of the Meeting of the Parties at intervals of not more than three years, unless the Meeting of the Parties decides otherwise. Where it is possible to do so, such sessions should be held in conjunction with the ordinary meetings of the Conference of the Parties to the Convention. 3. On the written request of at least one third of the Parties, the Agreement secretariat shall convene an extraordinary session of the Meeting of the Parties. 4. The United Nations, its specialised agencies, the International Atomic Energy Agency, any State not a Party to the Agreement, and the secretariats of international conventions concerned, inter alia, with the conservation, including protection and management, of migratory waterbirds may be represented by observers in sessions of the Meeting of the Parties. Any agency or body technically qualified in such conservation matters or in research on migratory waterbirds may also be represented at sessions of the Meeting of the Parties by observers, unless at least one third of the Parties present object. 5. Only Parties have the right to vote. Each Party shall have one vote, but regional economic integration organisations which are Parties to this Agreement shall, in matters within their competence, exercise their right to vote with a number of votes equal to the number of their Member States which are Parties to the Agreement. A regional economic integration organisation shall not exercise its right to vote if its Member States exercise theirs, and vice versa. 6. Unless provided otherwise in this Agreement, decisions of the Meeting of the Parties shall be adopted by consensus or, if consensus cannot be achieved, by a two-thirds majority of the Parties present and voting. 7. At its first session, the Meeting of the Parties shall: (a) adopt its rules of procedure by consensus; (b) establish an Agreement secretariat within the Convention Secretariat to perform the secretariat functions listed in Article VIII of this Agreement; (c) establish the Technical Committee provided for in Article VII of this Agreement; (d) adopt a format for the reports to be prepared according to Article V(1)(c) of this Agreement; and (e) adopt criteria to define emergency situations which require urgent conservation measures, and determine the modalities for assigning responsibility for action to be taken. 8. At each of its ordinary sessions, the Meeting of the Parties shall: (a) consider actual and potential changes in the conservation status of migratory waterbirds and the habitats important for their survival, as well as the factors which may affect them; (b) review the progress made and any difficulty encountered in the implementation of this Agreement; (c) adopt a budget and consider any matters relating to the financial arrangements for this Agreement; (d) deal with any matter relating to the Agreement secretariat and the membership of the Technical Committee; (e) adopt a report for communication to the Parties to this Agreement and to the Conference of the Parties of the Convention; and (f) determine the time and venue of the next session. 9. At any of its sessions, the Meeting of the Parties may: (a) make recommendations to the Parties as it deems necessary or appropriate; (b) adopt specific actions to improve the effectiveness of this Agreement and, as the case may be, emergency measures as provided for in Article VII(4) of this Agreement; (c) consider and decide upon proposals to amend this Agreement; (d) amend the Action Plan in accordance with Article IV(3) of this Agreement; (e) establish such subsidiary bodies as it deems necessary to assist in the implementation of this Agreement, in particular for coordination with bodies established under other international treaties, conventions and agreements with overlapping geographic and taxonomic coverage; and (f) decide on any other matter relating to the implementation of this Agreement. Article VII Technical Committee 1. The Technical Committee shall comprise: (a) nine experts representing different regions of the Agreement Area, in accordance with a balanced geographical distribution; (b) one representative from the International Union for Conservation of Nature and Natural Resources (IUCN), one from the International Waterfowl and Wetlands Research Bureau (IWRB) and one from the International Council for Game and Wildlife Conservation (CIC); and (c) one expert from each of the following fields: rural economics, game management, and environmental law. The procedure for the appointment of the experts, the term of their appointment and the procedure for designation of the Chairman of the Technical Committee shall be determined by the Meeting of the Parties. The Chairman may admit a maximum of four observers from specialised international inter-governmental and non-governmental organisations. 2. Unless the Meeting of the Parties decides otherwise, meetings of the Technical Committee shall be convened by the Agreement secretariat in conjunction with each ordinary session of the Meeting of the Parties and at least once between ordinary sessions of the Meeting of the Parties. 3. The Technical Committee shall: (a) provide scientific and technical advice and information to the Meeting of the Parties and, through the Agreement secretariat, to Parties; (b) make recommendations to the Meeting of the Parties concerning the Action Plan, implementation of the Agreement and further research to be carried out; (c) prepare for each ordinary session of the Meeting of the Parties a report on its activities, which shall be submitted to the Agreement secretariat not less than one hundred and twenty days before the session of the Meeting of the Parties, and copies shall be circulated forthwith by the Agreement secretariat to the Parties; and (d) carry out any other tasks referred to it by the Meeting of the Parties. 4. Where in the opinion of the Technical Committee there has arisen an emergency which requires the adoption of immediate measures to avoid deterioration of the conservation status of one or more migratory waterbird species, the Technical Committee may request the Agreement secretariat to convene urgently a meeting of the Parties concerned. These Parties shall meet as soon as possible thereafter to establish rapidly a mechanism to give protection to the species identified as being subject to particularly adverse threat. Where a recommendation has been adopted at such a meeting, the Parties concerned shall inform each other and the Agreement secretariat of measures they have taken to implement it, or of the reasons why the recommendation could not be implemented. 5. The Technical Committee may establish such working groups as may be necessary to deal with specific tasks. Article VIII Agreement Secretariat The functions of the Agreement secretariat shall be: (a) to arrange and service the sessions of the Meeting of the Parties as well as the meetings of the Technical Committee; (b) to execute the decisions addressed to it by the Meeting of the Parties; (c) to promote and coordinate activities under the Agreement, including the Action Plan, in accordance with decisions of the Meeting of the Parties; (d) to liaise with non-Party Range States and to facilitate coordination between the Parties and with international and national organisations, the activities of which are directly or indirectly relevant to the conservation, including protection and management, of migratory waterbirds; (e) to gather and evaluate information which will further the objectives and implementation of the Agreement and to arrange for appropriate dissemination of such information; (f) to invite the attention of the Meeting of the Parties to matters pertaining to the objectives of this Agreement; (g) to circulate copies of the reports of the Authorities referred to in Article V5(1)(a) of this Agreement and of the Technical Committee, along with copies of the reports it must provide pursuant to paragraph (h) of this Article, to each Party not less than sixty days before the commencement of each ordinary session of the Meeting of the Parties; (h) to prepare, on an annual basis and for each ordinary session of the Meeting of the Parties, reports on the work of the secretariat and on the implementation of the Agreement; (i) to administer the budget for the Agreement and, if established, its conservation fund; (j) to provide information for the general public concerning the Agreement and its objectives; and (k) to perform such other functions as may be entrusted to it under the Agreement or by the Meeting of the Parties. Article IX Relations with international bodies dealing with migratory waterbirds and their habitats The Agreement secretariat shall consult: (a) on a regular basis, the Convention Secretariat and, where appropriate, the bodies responsible for the secretariat functions under Agreements concluded pursuant to Article IV(3)(4) of the Convention which are relevant to migratory waterbirds, the Convention on Wetlands of International Importance, especially as Waterfowl Habitat, 1971, the Convention on International Trade in Endangered Species of Wild Fauna and Flora, 1973, the African Convention on the Conservation of Nature and Natural Resources, 1968, the Convention on the Conservation of European Wildlife and Natural Habitats, 1979, and the Convention on Biological Diversity, 1992, with a view to the Meeting of the Parties cooperating with the Parties to these conventions on all matters of common interest and, in particular, in the development and implementation of the Action Plan; (b) the secretariats of other pertinent conventions and international instruments in respect of matters of common interest; and (c) other organisations competent in the field of conservation, including protection and management, of migratory waterbirds and their habitats, as well as in the fields of research, education and awareness raising. Article X Amendment of the Agreement 1. This Agreement may be amended at any ordinary or extraordinary session of the Meeting of the Parties. 2. Proposals for amendment may be made by any Party. 3. The text of any proposed amendment and the reasons for it shall be communicated to the Agreement secretariat not less than 150 days before the opening of the session. The Agreement secretariat shall transmit copies forthwith to the Parties. Any comments on the text by the Parties shall be communicated to the Agreement secretariat not less than 60 days before the opening of the session. The Secretariat shall, as soon as possible after the last day for submission of comments, communicate to the Parties all comments submitted by that day. 4. An amendment to the Agreement other than an amendment to its annexes shall be adopted by a two-thirds majority of the Parties present and voting and shall enter into force for those Parties which have accepted it on the 30th day after the date on which two thirds of the Parties to the Agreement at the date of the adoption of the amendment have deposited their instruments of acceptance of the amendment with the Depositary. For each Party which deposits an instrument of acceptance after the date on which two thirds of the Parties have deposited their instruments of acceptance, the amendment shall enter into force on the 30th day after the date on which it deposits its instrument of acceptance. 5. Any additional annexes and any amendment to an annex shall be adopted by a two-thirds majority of the Parties present and voting and shall enter into force for all Parties on the 90th day after the date of its adoption by the Meeting of the Parties, except for Parties which have entered a reservation in accordance with paragraph 6 of this Article. 6. During the period of ninety days provided for in paragraph 5 of this Article, any Party may by written notification to the Depositary enter a reservation with respect to an additional annex or an amendment to an annex. Such reservation may be withdrawn at any time by written notification to the Depositary, and thereupon the additional annex or the amendment shall enter into force for that Party on the 30th day after the date of withdrawal of the reservation. Article XI Effect of this Agreement on international conventions and legislation 1. The provisions of this Agreement do not affect the rights and obligations of any Party deriving from existing international treaties, conventions or agreements. 2. The provisions of this Agreement shall in no way affect the right of any Party to maintain or adopt stricter measures for the conservation of migratory waterbirds and their habitats. Article XII Settlement of disputes 1. Any dispute which may arise between two or more Parties with respect to the interpretation or application of the provisions of this Agreement shall be subject to negotiation between the Parties involved in the dispute. 2. If the dispute cannot be resolved in accordance with paragraph 1 of this Article, the Parties may, by mutual consent, submit the dispute to arbitration, in particular that of the Permanent Court of Arbitration at The Hague, and the Parties submitting the dispute shall be bound by the arbitral decision. Article XIII Signature, ratification, acceptance, approval, accession 1. This Agreement shall be open for signature by any Range State, whether or not areas under its jurisdiction lie within the Agreement Area, or regional economic integration organisation, at least one member of which is a Range State, either by: (a) signature without reservation in respect of ratification, acceptance or approval; or (b) signature with reservation in respect of ratification, acceptance or approval, followed by ratification, acceptance or approval. 2. This Agreement shall remain open for signature at The Hague until the date of its entry into force. 3. This Agreement shall be open for accession by any Range State or regional economic integration organisation mentioned in paragraph 1 on and after the date of entry into force of the Agreement. 4. Instruments of ratification, acceptance, approval or accession shall be deposited with the Depositary. Article XIV Entry into force 1. This Agreement shall enter into force on the first day of the third month after at least 14 Range States or regional economic integration organisations, comprising at least seven from Africa and seven from Eurasia, have signed without reservation in respect of ratification, acceptance or approval, or have deposited their instruments of ratification, acceptance or approval in accordance with Article XIII of this Agreement. 2. For any Range State or regional economic integration organisation which has: (a) signed without reservation in respect of ratification, acceptance, or approval; (b) ratified, accepted, or approved; or (c) acceded to this Agreement after the date on which the number of Range States and regional economic integration organisations necessary to enable entry into force have signed it without reservation or have ratified, accepted or approved it, this Agreement shall enter into force on the first day of the third month following the signature without reservation, or deposit, by that State or organisation, of its instrument of ratification, acceptance, approval or accession. Article XV Reservations The provisions of this Agreement shall not be subject to general reservations. However, a specific reservation may be entered by any State or regional economic integration organisation on signature without reservation in respect of ratification, acceptance or approval or, as the case may be, on depositing its instrument of ratification, acceptance, approval or accession in respect of any species covered by the Agreement or any specific provision of the Action Plan. Such a reservation may be withdrawn at any time by the State or regional economic integration organisation which had entered it, by notification in writing to the Depositary; such a State or organisation shall not be bound by the provisions which are the object of the reservation until 30 days after the date on which the reservation has been withdrawn. Article XVI Denunciation Any Party may denounce this Agreement by written notification to the Depositary at any time. The denunciation shall take effect 12 months after the date on which the Depositary has received the notification. Article XVII Depositary 1. The original of this Agreement, in the Arabic, English, French and Russian languages, each version being equally authentic, shall be deposited with the Government of the Kingdom of the Netherlands which shall be the Depositary. The Depositary shall transmit certified copies of these versions to all States and regional economic integration organisations referred to in Article XIII(1) of this Agreement, and to the Agreement secretariat after it has been established. 2. As soon as this Agreement enters into force, a certified copy thereof shall be transmitted by the Depositary to the Secretariat of the United Nations for registration and publication in accordance with Article 102 of the Charter of the United Nations. 3. The Depositary shall inform all States and regional economic integration organisations that have signed or acceded to the Agreement, and the Agreement secretariat, of: (a) any signature; (b) any deposit of instruments of ratification, acceptance, approval or accession; (c) the date of entry into force of this Agreement and of any additional annex as well as of any amendment to the Agreement or to its Annexes; (d) any reservation with respect to an additional annex or to an amendment to an annex; (e) any notification of withdrawal of a reservation; and (f) any notification of denunciation of the Agreement. The Depositary shall transmit to all States and regional economic integration organisations that have signed or acceded to this Agreement, and to the Agreement secretariat, the text of any reservation, of any additional annex and of any amendment to the Agreement or to its annexes. In witness whereof the undersigned, being duly authorised to that effect, have signed this Agreement. Done at The Hague on the sixteenth day of June in this year one thousand nine hundred and ninety-five. ANNEX 1 DEFINITION OF THE AGREEMENT AREA The boundary of the Agreement area is defined as follows: from the North Pole south along the 130 ° W line of longitude to 75 ° N; thence east and south-east through Viscount Melville Sound, Prince Regent Inlet, the Gulf of Boothia, Foxe Basin, Foxe Channel and Hudson Strait to a point in the north-west Atlantic at 60 ° N, 60 ° W; thence south-east through the north-west Atlantic to a point at 50 ° N, 30 ° W; thence south along the 30 ° W line of longitude to 10 ° N; thence south-east to the Equator at 20 ° W; thence south along the 20 ° W line of longitude to 40 ° S; thence east along the 40 ° S line of latitude to 60 ° E; thence north along the 60 ° E line of longitude to 35 ° N; thence east-north-east on a great circle to a point in the western Altai at 49 ° N, 87 ° 27' E; thence northeast on a great circle to the coast of the Arctic Ocean at 130 ° E; thence north along the 130 ° E line of longitude to the North Pole. The outline of the Agreement Area is illustrated on the following map. ANNEX 2 WATERBIRD SPECIES TO WHICH THE AGREEMENT APPLIES (1) SPHENISCIDAE Spheniscus demersus African Penguin GAVIIDAE Gavia stellata Red-throated Diver Gavia arctica Black-throated Diver Gavia immer Great Northern Diver Gavia adamsii White-billed Diver PODICIPEDIDAE Tachybaptus ruficollis Little Grebe Podiceps cristatus Great Crested Grebe Podiceps grisegena Red-necked Grebe Podiceps auritus Slavonian Grebe Podiceps nigricollis Black-necked Grebe PELECANIDAE Pelecanus onocrotalus Great White Pelican Pelecanus rufescens Pink-backed Pelican Pelecanus crispus Dalmatian Pelican SULIDAE Sula (Morus) capensis Cape Gannet PHALACROCORACIDAE Phalacrocorax coronatus Crowned Cormorant Phalacrocorax pygmeus Pygmy Cormorant Phalacrocorax neglectus Bank Cormorant Phalacrocorax carbo Great Cormorant Phalacrocorax nigrogularis Socotra Cormorant Phalacrocorax capensis Cape Cormorant ARDEIDAE Egretta ardesiaca Black Heron Egretta vinaceigula Slaty Egret Egretta garzetta Little Egret Egretta gularis Western Reef Egret Egretta dimorpha Mascarene Reef Egret Ardea cinerea Grey Heron Ardea melanocephala Black-headed Heron Ardea purpurea Purple Heron Casmerodius albus Great Egret Mesophoyx intermedia Intermediate Egret Bubulcus ibis Cattle Egret Ardeola ralloides Squacco Heron Ardeola idae Madagascar Pond-Heron Ardeola rufiventris Rufous-bellied Heron Nycticorax nycticorax Black-crowned Night-Heron Ixobrychus minutus Little Bittern Ixobrychus sturmii Dwarf Bittern Botaurus stellaris Great Bittern CICONIIDAE Mycteria ibis Yellow-billed Stork Anastomus lamelligerus African Openbill Ciconia nigra Black Stork Ciconia abdimii Abdim's Stork Ciconia episcopus Woolly-necked Stork Ciconia ciconia White Stork Leptoptilos crumeniferus Marabou Stork BALAENICIPITIDAE Balaeniceps rex Shoebill THRESKIORNITHIDAE Plegadis falcinellus Glossy Ibis Geronticus eremita Waldrapp Threskiornis aethiopicus Sacred Ibis Platalea leucorodia Eurasian Spoonbill Platalea alba African Spoonbill PHOENICOPTERIDAE Phoenicopterus ruber Greater Flamingo Phoenicopterus minor Lesser Flamingo ANATIDAE Dendrocygna bicolor Fulvous Whistling-Duck Dendrocygna viduata White-faced Whistling-Duck Thalassornis leuconotus White-backed Duck Oxyura leucocephala White-headed Duck Oxyura maccoa Maccoa Duck Cygnus olor Mute Swan Cygnus cygnus Whooper Swan Cygnus columbianus Bewick's Swan Anser brachyrhynchus Pink-footed Goose Anser fabalis Bean Goose Anser albifrons Greater White-fronted Goose Anser erythropus Lesser White-fronted Goose Anser anser Greylag Goose Branta leucopsis Barnacle Goose Branta bernicla Brent Goose Branta ruficollis Red-breasted Goose Alopochen aegyptiacus Egyptian Goose Tadorna ferruginea Ruddy Shelduck Tadorna cana South African Shelduck Tadorna tadorna Common Shelduck Plectropterus gambensis Spur-winged Goose Sarkidiornis melanotos Comb Duck Nettapus auritus African Pygmy-goose Anas penelope Eurasian Wigeon Anas strepera Gadwall Anas crecca Common Teal Anas capensis Cape Teal Anas platyrhynchos Mallard Anas undulata Yellow-billed Duck Anas acuta Northern Pintail Anas erythrorhyncha Red-billed Duck Anas hottentota Hottentot Teal Anas querquedula Garganey Anas clypeata Northern Shoveler Marmaronetta angustirostris Marbled Teal Netta rufina Red-crested Pochard Netta erythrophthalma Southern Pochard Aythya ferina Common Pochard Aythya nyroca Ferruginous Pochard Aythya fuligula Tufted Duck Aythya marila Greater Scaup Somateria mollissima Common Eider Somateria spectabilis King Eider Polysticta stelleri Steller's Eider Clangula hyemalis Long-tailed Duck Melanitta nigra Common Scoter Melanitta fusca Velvet Scoter Bucephala clangula Common Goldeneye Mergellus albellus Smew Mergus serrator Red-breasted Merganser Mergus merganser Goosander GRUIDAE Balearica pavonina Black Crowned Crane Balearica regulorum Grey Crowned Crane Grus leucogeranus Siberian Crane Grus virgo Demoiselle Crane Grus paradisea Blue Crane Grus carunculatus Wattled Crane Grus grus Common Crane RALLIDAE Sarothrura elegans Buff-spotted Flufftail Sarothrura boehmi Streaky-breasted Flufftail Sarothrura ayresi White-winged Flufftail Rallus aquaticus Water Rail Rallus caerulescens African Rail Crecopsis egregia African Crake Crex crex Corncrake Amaurornis flavirostris Black Crake Porzana parva Little Crake Porzana pusilla Baillon's Crake Porzana porzana Spotted Crake Aenigmatolimnas marginalis Striped Crake Porphyrio alleni Allen's Gallinule Gallinula chloropus Common Moorhen Gallinula angulata Lesser Moorhen Fulica cristata Red-knobbed Coot Fulica atra Common Coot DROMADIDAE Dromas ardeola Crab Plover HAEMATOPODIDAE Haematopus ostralegus Eurasian Oystercatcher Haematopus moquini African Black Oystercatcher RECURVIROSTRIDAE Himantopus himantopus Black-winged Stilt Recurvirostra avosetta Pied Avocet BURHINIDAE Burhinus senegalensis Senegal Thick-knee GLAREOLIDAE Pluvianus aegyptius Egyptian Plover Glareola pratincola Collared Pratincole Glareola nordmanni Black-winged Pratincole Glareola ocularis Madagascar Pratincole Glareola nuchalis Rock Pratincole Glareola cinerea Grey Pratincole CHARADRIIDAE Pluvialis apricaria Eurasian Golden Plover Pluvialis fulva Pacific Golden Plover Pluvialis squatarola Grey Plover Charadrius hiaticula Common Ringed Plover Charadrius dubius Little Ringed Plover Charadrius pecuarius Kittlitz's Plover Charadrius tricollaris Three-banded Plover Charadrius forbesi Forbes's Plover Charadrius pallidus Chestnut-banded Plover Charadrius alexandrinus Kentish Plover Charadrius marginatus White-fronted Plover Charadrius mongolus Mongolian Plover Charadrius leschenaultii Greater Sandplover Charadrius asiaticus Caspian Plover Eudromias morinellus Eurasian Dotterel Vanellus vanellus Northern Lapwing Vanellus spinosus Spur-winged Plover Vanellus albiceps White-headed Lapwing Vanellus senegallus Wattled Lapwing Vanellus lugubris Senegal Lapwing Vanellus melanopterus Black-winged Lapwing Vanellus coronatus Crowned Lapwing Vanellus superciliosus Brown-chested Lapwing Vanellus gregarius Sociable Plover Vanellus leucurus White-tailed Plover SCOLOPACIDAE Scolopax rusticola Eurasian Woodcock Gallinago stenura Pintail Snipe Gallinago media Great Snipe Gallinago gallinago Common Snipe Lymnocryptes minimus Jack Snipe Limosa limosa Black-tailed Godwit Limosa lapponica Bar-tailed Godwit Numenius phaeopus Whimbrel Numenius tenuirostris Slender-billed Curlew Numenius arquata Eurasian Curlew Tringa erythropus Spotted Redshank Tringa totanus Common Redshank Tringa stagnatilis Marsh Sandpiper Tringa nebularia Common Greenshank Tringa ochropus Green Sandpiper Tringa glareola Wood Sandpiper Tringa cinerea Terek Sandpiper Tringa hypoleucos Common Sandpiper Arenaria interpres Ruddy Turnstone Calidris tenuirostris Great Knot Calidris canutus Red Knot Calidris alba Sanderling Calidris minuta Little Stint Calidris temminckii Temminck's Stint Calidris maritima Purple Sandpiper Calidris alpina Dunlin Calidris ferruginea Curlew Sandpiper Limicola falcinellus Broad-billed Sandpiper Philomachus pugnax Ruff Phalaropus lobatus Red-necked Phalarope Phalaropus fulicaria Grey Phalarope LARIDAE Larus leucophthalmus White-eyed Gull Larus hemprichii Sooty Gull Larus canus Common Gull Larus audouinii Audouin's Gull Larus marinus Great Black-backed Gull Larus dominicanus Kelp Gull Larus hyperboreus Glaucous Gull Larus glaucoides Iceland Gull Larus argentatus Herring Gull Larus heuglini Heuglin's Gull Larus armenicus Armenian Gull Larus cachinnans Yellow-legged Gull Larus fuscus Lesser Black-backed Gull Larus ichthyaetus Great Black-headed Gull Larus cirrocephalus Grey-headed Gull Larus hartlaubii Hartlaub's Gull Larus ridibundus Common Black-headed Gull Larus genei Slender-billed Gull Larus melanocephalus Mediterranean Gull Larus minutus Little Gull Xema sabini Sabine's Gull Sterna nilotica Gull-billed Tern Sterna caspia Caspian Tern Sterna maxima Royal Tern Sterna bengalensis Lesser Crested Tern Sterna bergii Great Crested Tern Sterna sandvicensis Sandwich Tern Sterna dougallii Roseate Tern Sterna vittata Antarctic Tern Sterna hirundo Common Tern Sterna paradisaea Arctic Tern Sterna albifrons Little Tern Sterna saundersi Saunders's Tern Sterna balaenarum Damara Tern Sterna repressa White-cheeked Tern Chlidonias hybridus Whiskered Tern Chlidonias leucopterus White-winged Tern Chlidonias niger Black Tern RYNCHOPIDAE Rynchops flavirostris African Skimmer (1) As adopted at the second session of the Meeting of the Parties, which took place from 25 to 27 September 2002, Bonn, Germany. ANNEX 3 ACTION PLAN (1) 1. Field of application 1.1. The Action Plan is applicable to the populations of migratory waterbirds listed in Table 1 to this Annex (hereafter referred to as Table 1). 1.2. Table 1 forms an integral part of this Annex. Any reference to this Action Plan includes a reference to Table 1. 2. Species conservation 2.1. Legal measures 2.1.1. Parties with populations listed in column A of Table 1 shall provide protection to those populations listed in accordance with Article III (2)(a) of this Agreement. Such Parties shall in particular and subject to paragraph 2.1.3: (a) prohibit the taking of birds and eggs of those populations occurring in their territory; (b) prohibit deliberate disturbance in so far as such disturbance would be significant for the conservation of the population concerned; and (c) prohibit the possession or utilisation of, and trade in, birds or eggs of those populations which have been taken in contravention of the prohibitions laid down pursuant to subparagraph (a) above, as well as the possession or utilisation of, and trade in, any readily recognisable parts or derivatives of such birds and their eggs. By way of exception for those populations listed in Categories 2 and 3 in Column A only and which are marked by an asterisk, hunting may continue on a sustainable use basis where hunting of such populations is a long-established cultural practice. This sustainable use shall be conducted within the framework of special provisions of a species action plan at the appropriate international level. 2.1.2. Parties with populations listed in Table 1 shall regulate the taking of birds and eggs of all populations listed in column B of Table 1. The object of such legal measures shall be to maintain or contribute to the restoration of those populations to a favourable conservation status and to ensure, on the basis of the best available knowledge of population dynamics, that any taking or other use is sustainable. Such legal measures, subject to paragraph 2.1.3, shall in particular: (a) prohibit the taking of birds belonging to the populations concerned during their various stages of reproduction and rearing and during their return to their breeding grounds if the taking has an unfavourable impact on the conservation status of the population concerned; (b) regulate the modes of taking; (c) establish limits on taking, where appropriate, and provide adequate controls to ensure that these limits are observed; and (d) prohibit the possession or utilisation of, and trade in, birds and eggs of the populations which have been taken in contravention of any prohibition laid down pursuant to the provisions of this paragraph, as well as the possession or utilisation of, and trade in, any parts of such birds and their eggs. 2.1.3. Parties may grant exemptions to the prohibitions laid down in paragraphs 2.1.1 and 2.1.2, irrespective of the provisions of Article III(5) of the Convention, where there is no other satisfactory solution, for the following purposes: (a) to prevent serious damage to crops, water and fisheries; (b) in the interests of air safety or other overriding public interests; (c) for the purpose of research and education, of re-establishment and for the breeding necessary for these purposes; (d) to permit under strictly supervised conditions, on a selective basis and to a limited extent, the taking and keeping or other judicious use of certain birds in small numbers; and (e) for the purpose of enhancing the propagation or survival of the populations concerned. Such exemptions shall be precise as to content and limited in space and time and shall not operate to the detriment of the populations listed in Table 1. Parties shall as soon as possible inform the Agreement secretariat of any exemptions granted pursuant to this provision. 2.2. Single species action plans 2.2.1. Parties shall cooperate with a view to developing and implementing international single species action plans for populations listed in Category 1 of Column A of Table 1 as a priority and for those populations listed with an asterisk in Column A of Table 1. The Agreement secretariat shall coordinate the development, harmonisation and implementation of such plans. 2.2.2. Parties shall prepare and implement national single species action plans for the populations listed in Column A of Table 1 with a view to improving their overall conservation status. This action plan shall include special provisions for those populations marked with an asterisk. When appropriate, the problem of accidental killing of birds by hunters as a result of incorrect identification of the species should be considered. 2.3. Emergency measures Parties shall, in close cooperation with each other whenever possible and relevant, develop and implement emergency measures for populations listed in Table 1, when exceptionally unfavourable or endangering conditions occur anywhere in the Agreement Area. 2.4. Re-establishments Parties shall exercise the greatest care when re-establishing populations listed in Table 1 into parts of their traditional range where they no longer exist. They shall endeavour to develop and follow a detailed re-establishment plan based on appropriate scientific studies. Re-establishment plans should constitute an integral part of national and, where appropriate, international single species action plans. A re-establishment plan should include assessment of the impact on the environment and shall be made widely available. Parties shall inform the Agreement secretariat, in advance, of all re-establishment programme for populations listed in Table 1. 2.5. Introductions 2.5.1. Parties shall, if they consider it necessary, prohibit the introduction of non-native species of animals and plants which may be detrimental to the populations listed in Table 1. 2.5.2. Parties shall, if they consider it necessary, require the taking of appropriate precautions to avoid the accidental escape of captive birds belonging to non-native species. 2.5.3. Parties shall take measures to the extent feasible and appropriate, including taking, to ensure that when non-native species or hybrids thereof have already been introduced into their territory, those species or their hybrids do not pose a potential hazard to the populations listed in Table 1. 3. Habitat conservation 3.1. Habitat inventories 3.1.1. Parties, in liaison where appropriate with competent international organisations, shall undertake and publish national inventories of the habitats within their territory which are important to the populations listed in Table 1. 3.1.2. Parties shall endeavour, as a matter of priority, to identify all sites of international or national importance for populations listed in Table 1. 3.2. Conservation of areas 3.2.1. Parties shall endeavour to continue establishing protected areas to conserve habitats important for the populations listed in Table 1, and to develop and implement management plans for these areas. 3.2.2. Parties shall endeavour to give special protection to those wetlands which meet internationally accepted criteria of international importance. 3.2.3. Parties shall endeavour to make wise and sustainable use of all of the wetlands in their territory. In particular they shall endeavour to avoid degradation and loss of habitats that support populations listed in Table 1 through the introduction of appropriate regulations or standards and control measures. In particular, they shall endeavour to: (a) ensure, where practicable, that adequate statutory controls are in place, relating to the use of agricultural chemicals, pest control procedures and the disposal of waste water, which are in accordance with international norms, for the purpose of minimising their adverse impacts on the populations listed in Table 1; and (b) prepare and distribute information materials, in the appropriate languages, describing such regulations, standards and control measures in force and their benefits to people and wildlife. 3.2.4. Parties shall endeavour to develop strategies, according to an ecosystem approach, for the conservation of the habitats of all populations listed in Table 1, including the habitats of those populations that are dispersed. 3.3. Rehabilitation and restoration Parties shall endeavour to rehabilitate or restore, where feasible and appropriate, areas which were previously important for the populations listed in Table 1. 4. Management of human activities 4.1. Hunting 4.1.1. Parties shall cooperate to ensure that their hunting legislation implements the principle of sustainable use as envisaged in this Action Plan, taking into account the full geographical range of the waterbird populations concerned and their life history characteristics. 4.1.2. The Agreement secretariat shall be kept informed by the Parties of their legislation relating to the hunting of populations listed in Table 1. 4.1.3. Parties shall cooperate with a view to developing a reliable and harmonised system for the collection of harvest data in order to assess the annual harvest of populations listed in Table 1. They shall provide the Agreement secretariat with estimates of the total annual take for each population, when available. 4.1.4. Parties shall endeavour to phase out the use of lead shot for hunting in wetlands by the year 2000. 4.1.5. Parties shall develop and implement measures to reduce, and as far as possible eliminate, the use of poisoned baits. 4.1.6. Parties shall develop and implement measures to reduce, and as far as possible eliminate, illegal taking. 4.1.7. Where appropriate, Parties shall encourage hunters, at local, national and international levels, to form clubs or organisations to coordinate their activities and to help ensure sustainability. 4.1.8. Parties shall, where appropriate, promote the requirement of a proficiency test for hunters, including among other things, bird identification. 4.2. Eco-tourism 4.2.1. Parties shall encourage, where appropriate but not in the case of core zones of protected areas, the elaboration of cooperative programmes between all concerned to develop sensitive and appropriate eco-tourism at wetlands holding concentrations of populations listed in Table 1. 4.2.2. Parties, in cooperation with competent international organisations, shall endeavour to evaluate the costs, benefits and other consequences that can result from eco-tourism at selected wetlands with concentrations of populations listed in Table 1. They shall communicate the results of any such evaluations to the Agreement secretariat. 4.3. Other human activities 4.3.1. Parties shall assess the impact of proposed projects which are likely to lead to conflicts between populations listed in Table 1 that are in the areas referred to in paragraph 3.2 and human interests, and shall make the results of the assessment publicly available. 4.3.2. Parties shall endeavour to gather information on the damage, in particular to crops and to fisheries, caused by populations listed in Table 1, and report the results to the Agreement secretariat. 4.3.3. Parties shall cooperate with a view to identifying appropriate techniques to minimise damage, or to mitigate the effects of damage, in particular to crops and to fisheries, caused by populations listed in Table 1, drawing on the experience gained elsewhere in the world. 4.3.4. Parties shall cooperate with a view to developing single species action plans for populations which cause significant damage, in particular to crops and to fisheries. The Agreement secretariat shall coordinate the development and harmonisation of such plans. 4.3.5. Parties shall, as far as possible, promote high environmental standards in the planning and construction of structures to minimise their impact on populations listed in Table 1. They should consider steps to minimise the impact of structures already in existence where it becomes evident that they constitute a negative impact for the populations concerned. 4.3.6. In cases where human disturbance threatens the conservation status of waterbird populations listed in Table 1, Parties should endeavour to take measures to limit the level of threat. Special attention should be given to problem of human disturbance at breeding colonies of colonially-nesting waterbirds, especially when they are situated in the areas which are popular for outdoor recreation. Appropriate measures might include, inter alia, the establishment of disturbance-free zones in protected areas where public access is not permitted. 5. Research and monitoring 5.1. Parties shall endeavour to carry out survey work in poorly known areas, which may hold important concentrations of the populations listed in Table 1. The results of such surveys shall be disseminated widely. 5.2. Parties shall endeavour to monitor the populations listed in Table 1. The results of such monitoring shall be published or sent to appropriate international organisations, to enable reviews of population status and trends. 5.3. Parties shall cooperate to improve the measurement of bird population trends as a criterion for describing the status of such populations. 5.4. Parties shall cooperate with a view to determining the migration routes of all populations listed in Table 1, using available knowledge of breeding and non-breeding season distributions and census results, and by participating in coordinated ringing programmes. 5.5. Parties shall endeavour to initiate and support joint research projects into the ecology and population dynamics of populations listed in Table 1 and their habitats, in order to determine their specific requirements as well as the techniques which are the most appropriate for their conservation and management. 5.6. Parties shall endeavour to undertake studies on the effects of wetland loss and degradation and disturbance on the carrying capacity of wetlands used by the populations listed in Table 1 and on the migration patterns of such populations. 5.7. Parties shall endeavour to undertake studies on the impact of hunting and trade on the populations listed in Table 1 and on the importance of these forms of utilisation to the local and national economy. 5.8. Parties shall endeavour to cooperate with relevant international organisations and to support research and monitoring projects. 6. Education and information 6.1. Parties shall, where necessary, arrange for training programmes to ensure that personnel responsible for the implementation of this Action Plan have an adequate knowledge to implement it effectively. 6.2. Parties shall cooperate with each other and the Agreement secretariat with a view to developing training programmes and exchanging resource materials. 6.3. Parties shall endeavour to develop programmes, information materials and mechanisms to improve the level of awareness of the general public with regard to the objectives, provisions and contents of this Action Plan. In this regard, particular attention shall be given to those people living in and around important wetlands, to users of these wetlands (hunters, fishermen, tourists, etc.) and to local authorities and other decision makers. 6.4. Parties shall endeavour to undertake specific public awareness campaigns for the conservation of the populations listed in Table 1. 7. Implementation 7.1. When implementing this Action Plan, Parties shall, when appropriate, give priority to those populations listed in Column A of Table 1. 7.2. Where, in the case of populations listed in Table 1, more than one population of the same species occurs on the territory of a Party, that Party shall apply conservation measures appropriate to the population or populations that have the poorest conservation status. 7.3. The Agreement secretariat, in coordination with the Technical Committee and with the assistance of experts from Range States, shall coordinate the development of conservation guidelines in accordance with Article IV(4) of this Agreement to assist the Parties in the implementation of this Action Plan. The Agreement secretariat shall ensure, where possible, coherence with guidelines approved under other international instruments. These conservation guidelines shall aim at introducing the principle of sustainable use. They shall cover, inter alia: (a) single species action plans; (b) emergency measures; (c) preparation of site inventories and habitat management methods; (d) hunting practices; (e) trade in waterbirds; (f) tourism; (g) reducing crop damage; and (h) a waterbird monitoring protocol. 7.4. The Agreement secretariat, in coordination with the Technical Committee and the Parties, shall prepare a series of international reviews necessary for the implementation of this Action Plan, including: (a) reports on the status and trends of populations; (b) gaps in information from surveys; (c) the networks of sites used by each population, including reviews of the protection status of each site as well as of the management measures taken in each case; (d) pertinent hunting and trade legislation in each country relating to the species listed in Annex 2 to this Agreement; (e) the stage of preparation and implementation of single species action plans; (f) re-establishment projects; and (g) the status of introduced non-native waterbird species and hybrids thereof. 7.5. The Agreement secretariat shall endeavour to ensure that the reviews mentioned in paragraph 7.4 are updated at intervals of not more than three years. 7.6. The Technical Committee shall assess the guidelines and reviews prepared under paragraphs 7.3 and 7.4, and shall formulate draft recommendations and resolutions relating to their development, content and implementation for consideration at sessions of the Meeting of the Parties. 7.7. The Agreement secretariat shall regularly undertake a review of potential mechanisms for providing additional resources (funds and technical assistance) for the implementation of this Action Plan, and shall make a report to each ordinary session of the Meeting of the Parties. TABLE 1 STATUS OF THE POPULATIONS OF MIGRATORY WATERBIRDS (1) Key to classification The following key to Table 1 is a basis for implementation of the Action Plan: Column A Category 1: (a) Species which are included in Appendix I to the Convention on the Conservation of Migratory species of Wild Animals; (b) Species which are listed as threatened in Threatened Birds of the World (BirdLife International 2000); or (c) Populations, which number less than around 10 000 individuals. Category 2: Populations numbering between around 10 000 and around 25 000 individuals. Category 3: Populations numbering between around 25 000 and around 100 000 individuals and considered to be at risk as a result of: (a) Concentration onto a small number of sites at any stage of their annual cycle; (b) Dependence on a habitat type, which is under severe threat; (c) Showing significant long-term decline; or (d) Showing extreme fluctuations in population size or trend. For species listed in categories 2 and 3 above, see paragraph 2.1.1 of the Action Plan contained in Annex 3 to the Agreement. Column B Category 1: Populations numbering between around 25 000 and around 100 000 individuals and which do not fulfil the conditions in respect of column A, as described above. Category 2: Populations numbering more than around 100 000 individuals and considered to be in need of special attention as a result of: (a) Concentration onto a small number of sites at any stage of their annual cycle; (b) Dependence on a habitat type, which is under severe threat; (c) Showing significant long-term decline; or (d) Showing extreme fluctuations in population size or trend. Column C Category 1: Populations numbering more than around 100 000 individuals which could significantly benefit from international cooperation and which do not fulfil the conditions in respect of either column A or column B, above. Review of Table 1 The Table shall be: (a) Reviewed regularly by the Technical Committee in accordance with Article VII(3)(b) of the Agreement; and (b) Amended as necessary by the Meeting of the Parties, in accordance with Article VI(9)(d) of the Agreement, in light of the conclusions of such reviews. Definition of geographical terms used in range descriptions North Africa Algeria, Egypt, the Libyan Arab Jamahiriya, Morocco, Tunisia. West Africa Benin, Burkina Faso, Cameroon, Chad, CÃ ´te d'Ivoire, the Gambia, Ghana, Guinea, Guinea-Bissau, Liberia, Mali, Mauritania, Niger, Nigeria, Senegal, Sierra Leone, Togo. Eastern Africa Burundi, Djibouti, Eritrea, Ethiopia, Kenya, Rwanda, Somalia, Sudan, Uganda, the United Republic of Tanzania. North-east Africa Djibouti, Egypt, Eritrea, Ethiopia, Somalia, Sudan. Southern Africa Angola, Botswana, Lesotho, Malawi, Mozambique, Namibia, South Africa, Swaziland, Zambia, Zimbabwe. Central Africa Cameroon, Central African Republic, Congo, Democratic Republic of the Congo, Equatorial Guinea, Gabon, Sao Tome and Principe. Sub-Saharan Africa All African States south of the Sahara. Tropical Africa Sub-Saharan Africa excluding Lesotho, Namibia, South Africa and Swaziland. Western Palearctic As defined in Handbook of the Birds of Europe, the Middle East and North Africa (Cramp & Simmons 1977). North-west Europe Belgium, Denmark, Finland, France, Germany, Iceland, Ireland, Luxembourg, the Netherlands, Norway, Sweden, the United Kingdom of Great Britain and Northern Ireland. Western Europe North-west Europe with Portugal and Spain. North-east Europe The northern part of the Russian Federation west of the Urals. Eastern Europe Belarus, the Russian Federation west of the Urals, Ukraine. Central Europe Austria, the Czech Republic, Estonia, Germany, Hungary, Latvia, Liechtenstein, Lithuania, Poland, the Russian Federation around the Gulf of Finland and Kaliningrad, Slovakia, Switzerland. North Atlantic Faroes, Greenland, Iceland, Ireland, Norway, the north-west coast of the Russian Federation, Svalbard, the United Kingdom of Great Britain and Northern Ireland. East Atlantic Atlantic seaboard of Europe and North Africa from northern Norway to Morocco. Western Siberia The Russian Federation east of the Urals to the Yenisey River and south to the Kazakhstan border. Central Siberia The Russian Federation from the Yenisey River to the eastern boundary of the Taimyr Peninsula and south to the Altai Mountains. West Mediterranean Algeria, France, Italy, Malta, Monaco, Morocco, Portugal, San Marino, Spain, Tunisia. East Mediterranean Albania, Bosnia and Herzegovina, Croatia, Cyprus, Egypt, Greece, Israel, Lebanon, the Libyan Arab Jamahiriya, Slovenia, the Syrian Arab Republic, The Former Yugoslav Republic of Macedonia, Turkey, Yugoslavia. Black Sea Armenia, Bulgaria, Georgia, Republic of Moldova, Romania, the Russian Federation, Turkey, Ukraine. Caspian Azerbaijan, Iran (Islamic Republic of), Kazakhstan, the Russian Federation, Turkmenistan, Uzbekistan. South-west Asia Bahrain, Iran (Islamic Republic of), Iraq, Israel, Jordan, Kazakhstan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, the Syrian Arab Republic, eastern Turkey, Turkmenistan, the United Arab Emirates, Uzbekistan, Yemen. Western Asia Western parts of the Russian Federation east of the Urals and the Caspian countries. Central Asia Afghanistan, Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan, Uzbekistan. Southern Asia Bangladesh, Bhutan, India, Maldives, Nepal, Pakistan, Sri Lanka. Key to abbreviations and symbols bre : breeding N : Northern S : Southern NE : North-eastern SE : South-eastern win : wintering E : Eastern W : Western NW : North-western SW : South-western () Population status unknown. Conservation status estimated. * By way of exception for those populations marked by an asterisk, hunting may continue on a sustainable use basis where hunting of such populations is a long-established cultural practice (see paragraph 2.1.1 of Annex 3 to the Agreement). Notes 1. The population data used to compile Table 1 as far as possible correspond to the number of individuals in the potential breeding stock in the Agreement area. The status is based on the best available published population estimates. 2. Suffixes (bre) or (win) in population listings are solely aids to population identification. They do not indicate seasonal restrictions to actions in respect of these populations under the Agreement and Action Plan. 3. The brief descriptions used to identify the populations are based on the descriptions used in the third edition of Waterbird Population Estimates. 4. Slash signs (/) are used to separate breeding areas from wintering areas. 5. Where a species' population is listed in Table 1 with multiple categorisation, the obligations of the Action Plan relate to the strictest category listed. A B C SPHENISCIDAE Spheniscus demersus  Southern Africa 1b 2a 2c GAVIIDAE Gavia stellata  North-west Europe (win) 2c  Caspian, Black Sea and east Mediterranean (win) (1) Gavia arctica arctica  Northern Europe and western Siberia/Europe 2c Gavia arctica suschkini  Central Siberia/Caspian (1) Gavia immer  Europe (win) 1c Gavia adamsii  Northern Europe (win) 1c PODICIPEDIDAE Tachybaptus ruficollis ruficollis  Europe and north-west Africa 1 Podiceps cristatus cristatus  North-west and western Europe 1  Black Sea and Mediterranean (win) 1  Caspian and south-west Asia (win) 2 Podiceps grisegena grisegena  North-west Europe (win) 1  Black Sea and Mediterranean (win) (1)  Caspian (win) 2 Podiceps cristatus infuscatus  Eastern Africa (Ethiopia to northern Zambia) 1c  Southern Africa 1c Podiceps auritus auritus  North-west Europe (large-billed) 1c  North-east Europe (small-billed) 1  Caspian and southern Asia (win) 2 Podiceps nigricollis nigricollis  Europe/southern and western Europe and north Africa 1  Western Asia/south-west and southern Asia 1 Podiceps nigricollis gurneyi  Southern Africa 2 PELECANIDAE Pelecanus onocrotalus  Southern Africa 2  Western Africa 1  Eastern Africa 1  Europe and western Asia (bre) 1a 3c Pelecanus rufescens  Tropical Africa and south-west Arabia 1 Pelecanus crispus  Black Sea and Mediterranean (win) 1a 1c  South-west Asia and south Asia (win) 1a 2 SULIDAE Sula (Morus) capensis  Southern Africa 1b 2a 2c PHALACROCORACIDAE Phalacrocorax coronatus  Coastal south-west Africa 1c Phalacrocorax pygmeus  Black Sea and Mediterranean 1  South-west Asia 1 Phalacrocorax neglectus  Coastal south-west Africa 1b 1c Phalacrocorax carbo carbo  North-west Europe 1 Phalacrocorax carbo sinensis  Northern and central Europe 1  Black Sea and Mediterranean 1  Western and south-westAsia (1) Phalacrocorax carbo lucidus  Coastal west Africa 1  Central and eastern Africa 1  Coastal southern Africa 2 Phalacrocorax nigrogularis  Gulf and Arabian Sea 1b 2a 2c Phalacrocorax capensis  Coastal southern Africa 2a 2c ARDEIDAE Egretta ardesiaca  Sub-Saharan Africa 3c Egretta vinaceigula  South-central Africa 1b 1c Egretta garzetta garzetta  Sub-Saharan Africa (1)  Europe, Black Sea and Mediterranean/west and central Africa 1  Western Asia/south-west Asia, north-east and eastern Africa (1) Egretta gularis gularis  West Africa (1) Egretta gularis schistacea  North-east Africa and Red Sea (1)  South-west Asia and south Asia 2 Egretta dimorpha  Coastal Eastern Africa 2 Ardea cinerea cinerea  Sub-Saharan Africa 1  Europe and north Africa (bre) 1  West and South-west Asia (bre) (1) Ardea melanocephala  Sub-Saharan Africa (1) Ardea purpurea purpurea  Tropical Africa 1  Western Europe and westMediterranean/west Africa 2  Eastern Europe and South-west Asia/Sub-Saharan Africa (2c) Casmerodius albus albus  Western, central and south-east Europe/Black Sea and Mediterranean 2  Western Asia/south-west Asia (1) Casmerodius albus melanorhynchos  Sub-Saharan Africa and Madagascar (1) Mesophoyx intermedia brachyrhyncha  Sub-Saharan Africa 1 Bubulcus ibis ibis  Southern Africa 1  Tropical Africa 1  South-west Europe and north-west Africa 1  East Mediterranean and south-west Asia 2 Ardeola ralloides ralloides  Medit., Black Sea and north Africa/Sub-Saharan Africa 3c  West and south-west Asia/Sub-Saharan Africa (1) Ardeola ralloides paludivaga  Sub-Saharan Africa and Madagascar (1) Ardeola idea  Madagascar and Aldabra/central and eastern Africa 1b 1c Ardeola rufiventris  Tropical eastern and southern Africa (1) Nycticorax nycticorax nycticorax  Sub-Saharan Africa and Madagascar (1)  Europe and north-west Africa/Mediterranean and Africa 2c  Western Asia/south-west Asia and north-east Africa (1) Ixobrychus minutus minutus  Europe and north Africa/Sub-Saharan Africa 2c  West and south-west Asia/Sub-Saharan Africa (1) Ixobrychus minutus payesii  Sub-Saharan Africa (1) Ixobrychus sturmii  Sub-Saharan Africa (1) Botaurus stellaris stellaris  Europe (bre) 3c  South-west Asia (win) 2 Botaurus stellaris capensis  Southern Africa 1c CICONIIDAE Mycteria ibis  Sub-Saharan Africa (excluding Madagascar) 1 Anastomus lamelligerus lamelligerus  Sub-Saharan Africa 1 Ciconia nigra  Southern Africa 1c  South-west Europe/westAfrica 1c  Central and eastern Europe/Sub-Saharan Africa 2 Ciconia abdimii  Sub-Saharan Africa and south-west Arabia (2c) Ciconia episcopus microscelis  Sub-Saharan Africa (1) Ciconia ciconia ciconia  Southern Africa 1c  Iberia and north-west Africa/Sub-Saharan Africa 3b  Central and eastern Europe/Sub-Saharan Africa 1  Western Asia/south-west Asia 2 Leptoptilos crumeniferus  Sub-Saharan Africa 1 BALAENICIPITIDAE Balaeniceps rex  Central tropical Africa 1c THRESKIORNITHIDAE Plegadis falcinellus falcinellus  Sub-Saharan Africa (bre) 1  Black Sea and Mediterranean/west Africa 3c  South-west Asia/eastern Africa (1) Geronticus eremita  Morocco 1a 1b 1c  South-west Asia 1a 1b 1c Threskiornis aethiopicus aethiopicus  Sub-Saharan Africa 1  Iraq and Iran 1c Platalea leucorodia leucorodia  West Europe/west Mediterranean and west Africa 1c  Cent. and south-east Europe/Mediterranean and tropical Africa 2 Platalea leucorodia archeri  Red Sea and Somalia 1c Platalea leucorodia balsaci  Coastal west Africa (Mauritania) 1c Platalea leucorodia major  Western Asia/south-west and south Asia 2 Platalea alba  Sub-Saharan Africa 2* PHOENICOPTERIDAE Phoenicopterus ruber roseus  West Africa 3a  Eastern Africa 3a  Southern Africa (to Madagascar) 3a  West Mediterranean 2a  East Mediterranean, south-west and south Asia 2a Phoenicopterus minor  West Africa 2  Eastern Africa 2a 2c  Southern Africa (to Madagascar) 3a ANATIDAE Dendrocygna bicolor  West Africa (Senegal to Chad) (1)  Eastern and southern Africa (1) Dendrocygna viduata  West Africa (Senegal to Chad) 1  Eastern and southern Africa 1 Thalassornis leuconotus leuconotus  West Africa 1c  Eastern and southern Africa 2* Oxyura leucocephala  West Mediterranean (Spain and Morocco) 1a 1b 1c  Algeria and Tunisia 1a 1b 1c  East Mediterranean, Turkey and south-west Asia 1a 1b 1c Oxyura maccoa  Eastern Africa 1c  Southern Africa 1c Cygnus olor  North-west mainland and central Europe 1  Black Sea 1  West and central Asia/Caspian 2a 2d Cygnus Cygnus  Iceland/United Kingdom and Ireland 2  North-west mainland Europe 1  Northern Europe and western Siberia/Black Sea and East Mediterranean 2  West and central Siberia/Caspian 2 Cygnus columbianus bewickii  Western Siberia and north-east Europe/north-west Europe 3c  Northern Siberia/Caspian 1c Anser brachyrhynchus  East Greenland and Iceland/United Kingdom 2a  Svalbard/north-west Europe 1 Anser fabalis fabalis  North-east Europe/north-west Europe 1 Anser fabalis rossicus  West and central Siberia/north-east and south-west Europe (1) Anser fabalis johanseni  West and central Siberia/Turkmenistan to western China (1) Anser albifrons albifrons  North-west Siberia and north-east Europe/north-west Europe 1  Western Siberia/central Europe 3c*  Western Siberia/Black Sea and Turkey 1  Northern Siberia/Caspian and Iraq 2 Anser albifrons flavirostris  Greenland/Ireland and United Kingdom 3a* Anser erythropus  Northern Europe and western Siberia/Black Sea and Caspian 1a 1b 2 Anser anser anser  Iceland/United Kingdom and Ireland 1  North-west Europe/south-west Europe 1  Central Europe/north Africa 1 Anser anser rubrirostris  Black Sea and Turkey 1  Western Siberia/Caspian and Iraq 1 Branta leucopsis  East Greenland/Scotland and Ireland 1  Svalbard/south-west Scotland 2  Russia/Germany and Netherlands 1 Branta bernicla bernicla  Western Siberia/western Europe 2b 2c Branta bernicla hrota  Svalbard/Denmark and United Kingdom 1c  Canada and Greenland/Ireland 2 Branta ruficollis  Northern Siberia/Black Sea and Caspian 1a 1b 3a Alopochen aegyptiacus  West Africa 2  Eastern and southern Africa 1 Tadorna ferruginea  North-west Africa 1c  East Mediterranean and Black Sea/north-east Africa 2  Western Asia and Caspian/Iran and Iraq 1 Tadorna cana  Southern Africa 1 Tadorna tadorna  North-west Europe 2a  Black Sea and Mediterranean 3c  Western Asia/Caspian and Middle East 1 Plectropterus gambensis gambensis  West Africa 1  Eastern Africa (Sudan to Zambia) 1 Plectropterus gambensis niger  Southern Africa 1 Sarkidiornis melanotos melanotos  West Africa 1  Southern and eastern Africa 1 Nettapus auritus  West Africa 1c  Southern and eastern Africa (1) Anas capensis  Eastern Africa (Rift Valley) 1c  Lake Chad basin2 1c  Southern Africa (north to Angola and Zambia) 1 Anas strepera strepera  North-west Europe 1  North-east Europe/Black Sea and Mediterranean 2c  Western Siberia/south-west Asia and north-east Africa (1) Anas penelope  Western Siberia and north-east Europe/north-west Europe 1  Western Siberia and north-east Europe/Black Sea and Mediterranean 2c  Western Siberia/south-west Asia and north-east Africa 2c Anas platyrhynchos platyrhynchos  North-west Europe 1  Northern Europe/West Mediterranean 1  Eastern Europe/Black Sea and East Mediterranean 2c  Western Siberia/south-west Asia (1) Anas undulata undulata  Southern Africa 1 Anas clypeata  North-west and central Europe (win) 1  Western Siberia, north-east and eastern Europe/southern Europe and west Africa 2c  Western Siberia/south-west Asia, north-east and eastern Africa 2c Anas erythrorhyncha  Southern Africa 1  Eastern Africa 1  Madagascar 2 Anas acuta  North-west Europe 1  Western Siberia, north-east and eastern Europe/southern Europe and west Africa 2c  Western Siberia/south-west Asia and eastern Africa (1) Anas querquedula  Western Siberia and Europe/west Africa 2c  Western Siberia/south-west Asia, north-east and eastern Africa (1) Anas crecca crecca  North-west Europe 1  Western Siberia and north-east Europe/Black Sea and Mediterranean 1  Western Siberia/south-west Asia and north-east Africa 2c Anas hottentota  Lake Chad Basin 1c  Eastern Africa (south to northern Zambia) 1  Southern Africa (north to southern Zambia) 1 Marmaronetta angustirostris  West Mediterranean/West Mediterranean and west Africa 1a 1b 1c  East Mediterranean 1a 1b 1c  South-west Asia 1a 1b 2 Netta rufina  South-west and central Europe/West Mediterranean 1  Black Sea and east Mediterranean 3c  Western and central Asia/south-west Asia 1 Netta erythrophthalma brunnea  Southern and eastern Africa 1 Aythya ferina  North-east Europe/north-west Europe 1  Central and north-east Europe/Black Sea and Mediterranean 1  Western Siberia/south-west Asia 2c Aythya nyroca  West Mediterranean/north and west Africa 1a 1c  Eastern Europe/east Mediterranean and Sahelian Africa 1a 3c  Western Asia/south-west Asia and north-east Africa 1a 3c Aythya fuligula  North-west Europe (win) 1  Central Europe, Black Sea and Mediterranean (win) 1  Western Siberia/south-west Asia and north-east Africa (1) Aythya marila marila  Northern Europe/western Europe 1  Western Siberia/Black Sea and Caspian 1 Somateria mollissima mollissima  Baltic, Denmark and Netherlands 1  Norway and Russia 1 Somateria mollissima borealis  Svalbard and Franz Joseph (bre) 1 Somateria spectabilis  East Greenland, north-east Europe and western Siberia 1 Polysticta stelleri  Western Siberia/north-east Europe 1a 1 Clangula hyemalis  Iceland and Greenland 1  Western Siberia/northern Europe 1 Melanitta nigra nigra  Western Siberia and northern Europe/western Europe and north-west Africa 2a Melanitta fusca fusca  Western Siberia and northern Europe/north-west Europe 2a  Black Sea and Caspian 1c Bucephala clangula clangula  North-west and central Europe (win) 1  North-east Europe/Adriatic 1  Western Siberia and north-east Europe/Black Sea 2  Western Siberia/Caspian 2 Mergellus albellus  North-west and central Europe (win) 3a  North-east Europe/Black Sea and east Mediterranean 1  Western Siberia/south-west Asia 3c Mergus serrator serrator  North-west and central Europe (win) 1  North-east Europe/Black Sea and Mediterranean 1  Western Siberia/south-west and central Asia 1c Mergus merganser merganser  North-west and central Europe (win) 1  North-east Europe/Black Sea 1c  Western Siberia/Caspian 2 GRUIDAE Balearica pavonina pavonina  West Africa (Senegal to Chad) 2 Balearica pavonina ceciliae  Eastern Africa (Sudan to Uganda) 3c Balearica regulorum regulorum  Southern Africa (north to Angola and southern Zimbabwe) 1c Balearica regulorum gibbericeps  Eastern Africa (Kenya to Mozambique) 3c Grus leucogeranus  Iran (win) 1a 1b 1c Grus virgo  Black Sea (Ukraine)/north-east Africa 1c  Turkey (bre) 1c  Kalmykia/north-east Africa 1 Grus paradisea  Extreme southern Africa 1b 2 Grus carunculatus  Central and southern Africa 1b 1c Grus grus  North-west Europe/Iberia and Morocco 1  North-east and central Europe/north Africa 1  Eastern Europe/Turkey, Middle East and north-east Africa 3c  Turkey and Georgia (bre) 1c  Western Siberia/south Asia (1) RALLIDAE Sarothrura elegans elegans  NE, Eastern and southern Africa (1) Sarothrura elegans reichenovi  S West Africa to central Africa (1) Sarothrura boehmi  Central Africa 1c Sarothrura ayresi  Ethiopia and southern Africa 1a 1b 1c Rallus aquaticus aquaticus  Europe and north Africa 1 Rallus aquaticus korejewi  Western Siberia/south-west Asia (1) Rallus caerulescens  Southern and eastern Africa (1) Crecopsis egregia  Sub-Saharan Africa (1) Crex crex  Europe and western Asia/Sub-Saharan Africa 1b 2c Amaurornis flavirostris  Sub-Saharan Africa 1 Porzana parva parva  Western Eurasia/Africa 2c Porzana pusilla intermedia  Europe (bre) 2 Porzana porzana  Europe/Africa 2c Aenigmatolimnas marginalis  Sub-Saharan Africa (2) Porphyrio alleni  Sub-Saharan Africa (1) Gallinula chloropus chloropus  Europe and north Africa 1  West and south-west Asia (1) Gallinula angulata  Sub-Saharan Africa (1) Fulica cristata  Sub-Saharan Africa 1  Spain and Morocco 1c Fulica atra atra  North-west Europe (win) 1  Black Sea and Mediterranean (win) 1  South-west Asia (win) (1) DROMADIDAE Dromas ardeola  North-west Indian Ocean, Red Sea and Gulf 3a HAEMATOPODIDAE Haematopus ostralegus ostralegus  Europe/southern and western Europe and north-west Africa 1 Haematopus ostralegus longipes  South-east Europe and western Asia/south-west Asia and north-east Africa (1) Haematopus moquini  Coastal southern Africa 1c RECURVIROSTRIDAE Himantopus himantopus himantopus  Sub-Saharan Africa (excluding south) (1)  Southern Africa (meridionalis) 2  South-west Europe and north-west Africa/west Africa 1  Central Europe and east Mediterranean/north-central Africa 1  Western, central and south-west Asia/south-west Asia and north-east Africa (1) Recurvirostra avosetta  Southern Africa 2  Eastern Africa (1)  Western Europe and north-west Africa (bre) 1  South-east Europe, Black Sea and Turkey (bre) (3c)  West and south-west Asia/eastern Africa 2 BURHINIDAE Burhinus senegalensis senegalensis  West Africa (2) Burhinus senegalensis inornatus  North-east and eastern Africa (2) GLAREOLIDAE Pluvianus aegyptius aegyptius  West Africa (1)  Eastern Africa (2) Glareola pratincola pratincola  Western Europe and north-west Africa/west Africa 2  Black Sea and eastern Mediterranean/eastern Sahel zone 2  South-west Asia/south-west Asia and north-east Africa (1) Glareola nordmanni  South-east Europe and western Asia/southern Africa 3b 3c Glareola ocularis  Madagascar/east Africa (2) Glareola nuchalis nuchalis  Eastern and central Africa (1) Glareola nuchalis liberiae  West Africa (2) Glareola cinerea cinerea  south-eastern west Africa and central Africa (2) CHARADRIIDAE Pluvialis apricaria apricaria  United Kingdom, Ireland, Denmark, Germany and Baltic (bre) 3c* Pluvialis apricaria altifrons  Iceland and Faroes/east Atlantic coast 1  Northern Europe/western Europe and north-west Africa 1  Northern Siberia/Caspian and Asia Minor (1) Pluvialis fulva  North-central Siberia/South and south-west Asia, north east Africa (1) Pluvialis squatarola  Western Siberia and Canada/western Europe and west Africa 1  Central and eastern Siberia/south-west Asia, Eastern and southern Africa 1 Charadrius hiaticula hiaticula  Northern Europe/Europe and north Africa 1 Charadrius hiaticula psammodroma  Canada, Greenland and Iceland/west and southern Africa (2c) Charadrius hiaticula tundrae  North-east Europe and Siberia/south-west Asia, east and southern Africa (1) Charadrius dubius curonicus  Europe and north-west Africa/west Africa 1  West and south-west Asia/eastern Africa (1) Charadrius pecuarius pecuarius  Southern and eastern Africa (1)  West Africa (1) Charadrius tricollaris tricollaris  Southern and eastern Africa 1 Charadrius forbesi  Western and central Africa (1) Charadrius pallidus pallidus  Southern Africa 2 Charadrius pallidus venustus  Eastern Africa 1c Charadrius alexandrinus alexandrinus  West Europe and west Mediterranean/west Africa 3c  Black Sea and East Mediterranean/eastern Sahel 3c  South-west and central Asia/south-west Asia and north-east Africa (1) Charadrius marginatus mechowi  Southern and eastern Africa 2  West to west-central Africa 2 Charadrius mongolus pamirensis  West-central Asia/south-west Asia and eastern Africa (1) Charadrius leschenaultii columbinus  Turkey and south west Asia/east Mediterranean and Red Sea 1c Charadrius leschenaultii crassirostris  Caspian and south-west Asia/Arabia and north-east Africa (1) Charadrius leschenaultii leschenaultii  Central Asia/eastern and southern Africa (1) Charadrius asiaticus  South-east Europe and western Asia/eastern and south-central Africa 3c Eudromias morinellus  Europe/north-west Africa (3c)  Asia/Middle East (1) Vanellus vanellus  Europe/Europe and north Africa 2c  Western Asia/south-west Asia (1) Vanellus spinosus  Black Sea and Mediterranean (bre) 1 Vanellus albiceps  West and central Africa (1) Vanellus senegallus senegallus  West Africa (1) Vanellus senegallus solitaneus  South-west Africa (1) Vanellus senegallus lateralis  Eastern and south-east Africa 1 Vanellus lugubris  Southern west Africa 2  Central and eastern Africa 3c Vanellus melanopterus minor  Southern Africa 1c Vanellus coronatus coronatus  Eastern and southern Africa 1  Central Africa (2) Vanellus coronatus xerophilus  South-west Africa (1) Vanellus superciliosus  West and central Africa (2) Vanellus gregarius  SE Europe and western Asia/north-east Africa 1a 1b 1c  Central Asian republics/north-west India 1a 1b 1c Vanellus leucurus  SW Asia/SW Asia and north-east Africa 2  Central Asian Republics/South Asia (1) SCOLOPACIDAE Scolopax rusticola  Europe/south and west Europe and north Africa 1  Western Siberia/south-west Asia (Caspian) (1) Gallinago stenura  Northern Siberia/south Asia and sastern Africa (1) Gallinago media  Scandinavia/probably west Africa 1  Western Siberia and north-east Europe/south-east Africa 2c Gallinago gallinago gallinago  Europe/southern and western Europe and north-west Africa 2c  Western Siberia/south-west Asia and Africa 1 Gallinago gallinago faeroeensis  Iceland, Faroes and northern Scotland/Ireland 1 Lymnocryptes minimus  Northern Europe/southern and western Europe and west Africa 2b  Western Siberia/south-west Asia and north-east Africa (1) Limosa limosa limosa  Western Europe/north-west and west Africa 2c  Eastern Europe/central and eastern Africa 2c  West-central Asia/south-west Asia and eastern Africa (1) Limosa limosa islandica  Iceland/western Europe 3a* Limosa lapponica lapponica  Northern Europe/western Europe 2a Limosa lapponica taymyrensis  Western Siberia/west and south-west Africa 2a 2c Limosa lapponica menzbieri  Central Siberia/south and south-west Asia and eastern Africa (1) Numenius phaeopus phaeopus  Northern Europe/west Africa (1)  West Siberia/southern and eastern Africa (1) Numenius phaeopus islandicus  Iceland, Faroes and Scotland/west Africa 1 Numenius phaeopus alboaxillaris  South-west Asia/eastern Africa 1c Numenius tenuirostris  Central Siberia/Mediterranean and south-west Asia 1a 1b 1c Numenius arquata arquata  Europe/Europe, north and west Africa 1 Numenius arquata orientalis  Western Siberia/south-west Asia, eastern and southern Africa 3c Numenius arquata suschkini  South-east Europe and south-west Asia (bre) 2 Tringa erythropus  Northern Europe/southern Europe, north and west Africa (1)  Western Siberia/south-west Asia, north-east and eastern Africa (1) Tringa totanus totanus  North-west Europe/western Europe, north-west and west Africa 2c  Central and eastern Europe/east Mediterranean and Africa 2c Tringa totanus britannica  United Kingdom and Ireland/United Kingdom, Ireland, France 2c Tringa totanus ussuriensis  Western Asia/south-west Asia, north-east and eastern Africa (1) Tringa totanus robusta  Iceland and Faroes/western Europe 1 Tringa stagnatilis  Eastern Europe/west and central Africa (1)  Western Asia/south-west Asia, eastern and southern Africa (1) Tringa nebularia  Northern Europe/south-west Europe, north-west and west Africa 1  Western Siberia/south-west Asia, eastern and southern Africa (1) Tringa ochropus  Northern Europe/siouthern and western Europe, West Africa 1  Western Siberia/south-west Asia, north-east and eastern Africa (1) Tringa glareola  North-west Europe/west Africa 2c  North-east Europe and western Siberia/eastern and southern Africa (1) Tringa cinerea  North-east Europe and western Siberia/south-west Asia, eastern and southern Africa 1 Tringa hypoleucos  West and central Europe/west Africa 1  Eastern Europe and western Siberia/central, eastern and southern Africa (1) Arenaria interpres interpres  North-east Canada and Greenland/western Europe and north-west Africa 1  Northern Europe/west Africa 1  West and central Siberia/south-west Asia, eastern and southern Africa (1) Calidris tenuirostris  Eastern Siberia/south-west Asia and western southern Asia 1c Calidris canutus canutus  Northern Siberia/west and southern Africa 2a 2c Calidris canutus islandica  North-east Canada and Greenland/western Europe 2a 2c Calidris alba  East Atlantic Europe, west and southern Africa (win) 1  South-west Asia, eastern and southern Africa (win) 1 Calidris minuta  Northern Europe/southern Europe, north and west Africa (2c)  Western Siberia/south-west Asia, eastern and southern Africa (1) Calidris temminckii  Fennoscandia/north and west Africa (1)  North-east Europe and western Siberia/south-west Asia and eastern Africa (1) Calidris maritima maritima  North and west Europe (excluding Iceland) (win) 1 Calidris alpina alpina  North-east Europe and north-west Siberia/western Europe and north-west Africa 1 Calidris alpina centralis  Central Siberia/south-west Asia and north-east Africa (1) Calidris alpina schinzii  Iceland and Greenland/north-west and west Africa 1  Britain and Ireland/south-west Europe and north-west Africa 2  Baltic/south-west Europe and north-west Africa 1c Calidris alpina arctica  North-east Greenland/west Africa 3a Calidris ferruginea  Western Siberia/west Africa 1  Central Siberia/south-west Asia, eastern and southern Africa 1 Limicola falcinellus falcinellus  Northern Europe/south-west Asia and Africa 3c Philomachus pugnax  Northern Europe and western Siberia/west Africa 2c  Northern Siberia/south-west Asia, eastern and southern Africa (2c) Phalaropus lobatus  Western Eurasia/Arabian Sea 1 Phalaropus fulicaria  Canada and Greenland/Atlantic coast of Africa (1) LARIDAE Larus leucophthalmus  Red Sea and nearby coasts 1a 2 Larus hemprichii  Red Sea, Gulf, Arabia and eastern Africa 2a Larus canus canus  North-west and central Europe/Atlantic coast and Mediterranean 2c Larus canus heinei  North-east Europe and western Siberia/Black Sea and Caspian (1) Larus audouinii  Mediterranean/north and west coasts of Africa 1a 3a Larus marinus  Northern and western Europe 1 Larus dominicanus vetula  Coastal southern Africa 1 Larus hyperboreus hyperboreus  Svalbard and northern Russia (bre) (1) Larus hyperboreus leuceretes  Canada, Greenland and Iceland (bre) (1) Larus glaucoides glaucoides  Greenland/Iceland and north-west Europe 1 Larus argentatus argentatus  North and north-west Europe 1 Larus argentatus argenteus  Iceland and western Europe 1 Larus heuglini  North-east Europe and western Siberia/south-west Asia and north-east Africa (1) Larus (heuglini) barabensis  South-west Siberia/south-west Asia (1) Larus armenicus  Armenia, eastern Turkey and north-west Iran 3a Larus cachinnans cachinnans  Black Sea and western Asia/south-west Asia, north-east Africa 1 Larus cachinnans michahellis  Mediterranean, Iberia and Morocco 1 Larus fuscus fuscus  North-east Europe/Black Sea, south-west Asia and eastern Africa (2c) Larus fuscus graellsii  Western Europe/Mediterranean and west Africa 1 Larus ichthyaetus  Black Sea and Caspian/south-west Asia 3a Larus cirrocephalus poiocephalus  West Africa (1)  Central and eastern Africa (1)  Coastal southern Africa (excluding Madagascar) (1) Larus hartlaubii  Coastal south-west Africa 1 Larus ridibundus  Western Europe/western Europe, west Mediterranean, West Africa 1  East Europe/Black Sea and east Mediterranean 1  West Asia/south-west Asia and north-east Africa (1) Larus genei  West Africa (bre) 2  Black Sea and Mediterranean (bre) 2a  West, south-west and south Asia (bre) 2a Larus melanocephalus  West Europe, Mediterranean and north-west Africa 2a Larus minutus  Central and eastern Europe/south-west Europe and west Mediterranean 1  Western Asia/east Mediterranean, Black Sea and Caspian (1) Xema sabini sabini  Canada and Greenland/south-east Atlantic (1) Sterna nilotica nilotica  Western Europe/west Africa 2  Black Sea and east Mediterranean/eastern Africa 3c  West and central Asia/south-west Asia 2 Sterna caspia caspia  Southern Africa (bre) 1c  West Africa (bre) 1  Europe (bre) 1c  Caspian (bre) 2 Sterna maxima albidorsalis  West Africa (bre) 2a Sterna bengalensis bengalensis  Gulf/southern Asia 2a Sterna bengalensis par  Red Sea/eastern Africa 3a Sterna bengalensis emigrata  Southern Mediterranean/north-west and west Africa coasts 1c Sterna bergii bergii  Southern Africa (Angola  Mozambique) 2 Sterna bergii enigma  Madagascar and Mozambique/southern Africa 1c Sterna bergii thalassina  Eastern Africa and Seychelles 1c Sterna bergii velox  Red Sea and north-east Africa 3a Sterna sandvicensis sandvicensis  Western Europe/west Africa 2a  Black Sea and Mediterranean (bre) 3a 3c  West and central Asia/south-west and south Asia 2a Sterna dougallii dougallii  Southern Africa 1c  East Africa 3a  Europe (bre) 1c Sterna dougallii arideensis  Madagascar, Seychelles and Mascarenes 2 Sterna dougallii bangsi  North Arabian Sea (Oman) 1c Sterna vittata vittata  Prince Edward, Marion, Crozet and Kerguelen/South Africa 1c Sterna vittata tristanensis  Tristan da Cunha and Gough/South Africa 1c Sterna hirundo hirundo  Southern and western Europe (bre) 1  Northern and eastern Europe (bre) 1  Western Asia (bre) (1) Sterna paradisaea  Western Eurasia (bre) 1 Sterna albifrons albifrons  Eastern Atlantic (bre) 3b  Black Sea and east Mediterranean (bre) 3c  Caspian (bre) 2 Sterna albifrons guineae  West Africa (bre) 1c Sterna saundersi  Western southern Asia, Red Sea, Gulf and eastern Africa (1) Sterna balaenarum  Namibia and South Africa/Atlantic coast to Ghana 2 Sterna repressa  Western southern Asia, Red Sea, Gulf and eastern Africa 2c Chlidonias hybridus hybridus  Western Europe and north-west Africa (bre) 3c  Black Sea and east Mediterranean (bre) (1)  Caspian (bre) (1) Chlidonias hybridus sclateri  Eastern Africa (Kenya and Tanzania) 1c  Southern Africa (Malawi and Zambia to South Africa) (2) Chlidonias leucopterus  Eastern Europe and western Asia/Africa (1) Chlidonias niger niger  Europe and western Asia/Atlantic coast of Africa 2c RYNCHOPIDAE Rynchops flavirostris  Coastal west Africa and central Africa 2  Eastern and southern Africa 2 (1) As adopted at the second session of the Meeting of the Parties, which took place from 25 to 27 September 2002, Bonn, Germany.